Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant argued on pages 13,14 of the Remark that Fu et al. mainly sorting HARQ bits corresponding to multiple cells, and the DL DAI sort indexes is for the serving cell (see page 13, last paragraph); but does not disclose the DAIs count the DL transmissions at least in order of Transmission reception points.
Examiner notes the claimed limitation does not clearly address whether the TRPs are located in one serving cell or multi cells; while it is obvious that one skilled in art and Applicant also acknowledges that “multiple TRPs can be on one cell or different cells” ( see page 14). 
Refer to Fu et al., Examiner considers each of serving cells served by a base station is served by a Transmission Reception Point (TRP) because there is at least one TRP operates in one cell as being acknowledged by applicant. 
 In par[0103] of Fu et al.;  for DL DAI counting, a base station configures indexes of serving cells (TRPs).  According to an ascending order of the indexes of the serving cells (TRPs), indexes of serving cells are also referred to as DL DAI sort indexes of serving . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,8,12,18,19,25,31,32,36,42,43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al. ( US Pub. 2018/0019842).
In claims 1,12,25,36 Fu et al. discloses a transmission method, applied to a user
equipment, wherein the method comprises:
receiving downlink transmissions; sorting ACK/NACK feedback information of the
downlink transmissions according to Downlink Assignment Indexes, DAIs, corresponding
to the downlink transmissions to obtain and transmit an ACK/NACK sequence to be fed back, wherein the DAls cumulatively count the downlink transmissions at least in order
of Transmission Reception Points, TRPs (see par[0093] when a UE has downlink PDSH
transmission, the Ue arranges/sorts ACK-bits transmission based on the DL DAIs. In
Par[0096] the ACK bits transmissions are arranged in ascending order of DL DAls. In
para[0103], the Ue arranges a first serving cell, a second serving cell according to
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8,18,19,31,32,42,43 are rejected under 35 U.S.C. 103 as being
unpatentable over Fu et al. (US Pub.2018/0019842) in view of Jung et al. (US
Pub.2021/0288696).
In claims 7,18,31,42 Fu et al. does not disclose wherein the TRP is represented as
a beam group; wherein a beam in the beam group is represented by any one or more
combinations of: Quasi-Co-Location, QCL, relationship, a resource and/or port of a
reference signal related to beam measurement, beam index and Beam Pair Linkage, BPL.
Jung et al. discloses in fig.2, para[0051-0052] a TRP 1 may manage a plurality of beam 1-
beam N (the TRP is represented as a beam group). In fig.3A; steps 311,312,313,314 and par[0142-0144] a UE 300 receives beam measurements 311,312 including beam ID, TRP ID and cell ID; and performs beam reference measurements 313,314 ( each beam is represented by reference signal related to beam measurement, beam index). In fig.7A, par[0245] a UE 700performs communication with base station 705 using any beam 
In claims 8,19,32,43 Fu et al. does not disclose obtaining beam group information; receiving downlink transmissions according to the beam group information. Jung et al. discloses in fig.2; para[0053] a terminal is served by beam 1 of TRP 1. As the terminal moves out of coverage of the TRP 1, a beam change may occur, and the terminal is served by a TRP #K (obtain beam group information; and receive downlink transmission according to beam group information). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Jung et al. with that of Fu et al to transmit DL transmission to the terminal as
it moves to the TRP #K.
Allowable Subject Matter
Claims 6,17,30,41, 2,3,13,14,26,27,37,38 are objected to as being dependent

including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter:
In claims 6,17,30,41 the reason for allowance was addressed in previous action on 10/7/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413